Citation Nr: 0516280	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  01-05 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a dental disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1942 to October 
1945.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision in 
which the RO denied service connection for a dental disorder.  
In May 2001, the veteran's representative filed a notice of 
disagreement (NOD), and a statement of the case (SOC) was 
issued later that month.  The veteran's representative filed 
a substantive appeal in June 2001.  

In September 2002, the Board undertook additional development 
of the claim under the provisions of 38 C.F.R. § 19.9 (2002).  
However, the provisions of 38 C.F.R.    § 19.9 essentially 
conferring upon the Board jurisdiction to adjudicate claims 
on the basis of evidence developed by the Board, but not 
reviewed by the RO, were later held to be invalid.  See 
Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs (Secretary), 327 F.3d 1339 (Fed. Cir. 2003).  Hence, 
after the completion of the previously requested actions, in 
July 2003, the Board remanded the matter to the RO for 
initial consideration of the claim in light of the recently 
developed evidence.  The RO thereafter continued its denial 
of service connection for a dental disorder (as reflected in 
a February 2005 supplemental SOC (SSOC)). 

In May 2005, the undersigned Veterans Law Judge (VLJ) granted 
the veteran's motion to advance his appeal on the docket, 
pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2004).


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.	The veteran has various missing teeth not involving loss 
of bone or masticatory surface, as well as one or more teeth 
affected by tooth decay and/or periodontal disease; these 
conditions are not recognized as disabling for compensation 
purposes.

3.	A June 2004 VA dental examiner has noted some pinpoint 
radiopacities in the area of tooth # 8, but has not diagnosed 
any related disability; that examiner has also indicated 
that, it is not possible, based on the evidence available to 
establish a relationship between the radiopacities and 
service, including the veteran's alleged in-service dental 
trauma.   


CONCLUSION OF LAW

The criteria for service connection for a dental disorder are 
not met.  38 U.S.C.A.  §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision the claim on appeal has been 
accomplished.  

Through the May 2001 SOC, the February 2005 SSOC, the RO's 
January 2000 letter, and letters sent from the Appeals 
Management Center (AMC) dated in December 2003 and June 2004, 
the veteran and his representative have been notified of the 
legal criteria governing the claim, the evidence that has 
been considered in connection with the appeal, and the bases 
for the denial of the claim.  After each, they were given the 
opportunity to respond.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claim.  

In the December 2000 letter, the RO requested that the 
veteran provide authorization to enable it to obtain any 
outstanding private medical records, and information to 
enable it to obtain any VA treatment records.  The RO also 
requested that the veteran submit any copies of service 
medical records (SMRs) in his possession.  In a December 2003 
letter sent to the veteran, the AMC requested that the 
veteran provide authorization to enable it to obtain any 
outstanding private medical records, and information to 
obtain any VA treatment records, employment records, records 
from other Federal agencies, or state and local agencies, as 
well as requested that the veteran submit any additional 
evidence in support of his claim.  In its July 2004 letter, 
the AMC again requested that the veteran provide information 
to enable it to obtain any outstanding VA or private medical 
records, employment records, or records from other agencies, 
as well as requested that the veteran submit any further 
evidence in his possession.  Through these letters, the Board 
finds that the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA has been met.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, all of these requirements have been met in the instant 
case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not prejudiced the veteran in any way.  

As indicated above, the RO issued the May 2001 SOC explaining 
what was needed to substantiate the claim immediately 
following the veteran's NOD (filed that same month) of the 
December 2000 rating decision on appeal, and the veteran was 
thereafter afforded the opportunity to respond.  Moreover, 
the veteran has been notified of the VCAA duties to notify 
and assist in the RO's January 2000 letter, and in the 
December 2003 and June 2004 letters from the AMC; neither in 
response to those letters, nor at any other point during the 
pendency of this appeal, has the veteran informed the RO of 
the existence of any evidence pertinent to the claim under 
consideration that has not already been obtained.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim being 
decided.  As indicated below, the RO has obtained the 
veteran's SMRs, as well as his service personnel records.  
The RO has also arranged for the veteran to undergo numerous 
VA examinations, the reports of which are of record.  The 
veteran has submitted in support of his claim, personal 
statements dated in February 2000, May 2000, and June 2001, 
as well as an October 2001 lay statement from an individual 
claiming to have served with the veteran.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any existing 
pertinent evidence that needs to be obtained.

In addition to those SMRs that have already been obtained, 
the RO has also specifically requested from the National 
Personnel Records Center (NPRC) all copies of the veteran's 
service dental radiographs (x-rays); however, in February 
2003, the NPRC responded that it was unable to locate the 
requested radiographs in either the veteran's medical or 
personnel file, and that it had already forwarded to the RO 
those SMRs that were available.      

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal. 

II.	Background

The report of the veteran's service entrance examination 
includes a notation that the veteran was missing teeth # 3, 
14, 19, 38, 30, and 32.  It was further noted that there were 
no nonvital teeth, dentures, teeth with marked malocclusion 
or lack of serviceable occlusion, or teeth replaced by 
bridges.  The veteran did not have any periapical disease, or 
pyorrhea alveolaris.  It was also noted that the veteran met 
the dental requirements for induction.

The veteran's service dental records reflect that in March 
1942, he underwent a root canal procedure on tooth # 8.  
Later that month, the veteran received a filling in tooth # 
8, and also underwent an apicoectomy at the site.  Subsequent 
records of dental treatment indicate that between May 1944 
and September 1944, the veteran underwent a series of 
procedures involving teeth # 2, 7, 15, and 29, the exact 
nature of which is not clear from the service records.  A 
July 1945 notation reflects that at this time tooth # 8 was 
extracted.
On separation from service, it was noted that the veteran's 
missing teeth were teeth # 1, 8, 19, 28, and 30.  It was 
further noted that the veteran continued to have no nonvital 
teeth, dentures, teeth with marked malocclusion or lack of 
serviceable occlusion, or teeth replaced by bridges; there 
was also no indication of periapical disease, or pyorrhea 
alveolaris.

In his February 2000 statement, the veteran related that 
during service, on the second day of basic training, he 
noticed an accumulation of what appeared to be pus in an area 
of his lower gums.  According to the veteran, he was treated 
by a dentist, who performed a root canal on one of his teeth 
with the assistance of other military medical personnel.  The 
veteran further stated that his mouth swelled up after the 
procedure.  He reported that, approximately two and one half 
years after the root canal, he noticed that the tooth on 
which he had received this procedure had turned black, and 
that he later received medical attention from the dentist 
aboard the ship where he was stationed.  According to the 
veteran, this dentist extracted the affected tooth, created a 
false toot, and recommended that he undergo a more in-depth 
corrective procedure conducted after discharge from service; 
reportedly, the dentist also took an x-ray and asked the 
veteran if he had ever been in an automobile accident, to 
which the veteran responded in the negative.  The veteran 
indicated that the dentist then informed him that he had 
three pieces of steel located in his jaw, and that most 
likely the dentist who had treated the veteran during basic 
training had broken a piece of dental equipment while working 
on his tooth.  Finally, the veteran indicated that, shortly 
thereafter, following his discharge from service, he saw a 
private dentist, who manufactured and inserted a cold bridge 
in the area of the previously extracted tooth.

The report of a March 2000 VA dental examination indicates 
that radiographic and clinical examination noted the absence 
of teeth # 1, 8, 9, 16, 17, 21, 28, and 32.  Radiographs also 
revealed root canal therapy on teeth # 4, 7, 29, and 30.  The 
endodontic filling material in teeth # 4 and 7 was short of 
the radiographic apex.  There was active decay on the 
occlusals of teeth # 2 and 3, the distal facial on tooth # 
11, the distal on tooth # 20, and the fureation of tooth # 
30.  The veteran had a fixed acrylic to gold bridge between 
teeth # 7 through 10.  There was extensive erosion of the 
acrylic facing of the bridge as defective margins associated 
with the crowns on teeth # 7 and 10.  The failing of this 
prosthesis was inducing marginal gingivitis and recurrent 
decay.  There was generalized perio-pocketing throughout the 
veteran's dentition, with moderate to severe pocketing 
associated with teeth # 4 and 30.  There was tooth erosion 
and gingival recession associated with teeth # 3, 4, 20, and 
22.  Tooth # 29 had received endodontic therapy, however, the 
tooth still had a temporary crown in place, rather than a 
permanent restoration.  The perio-pocket between teeth # 19 
and 20 appeared to be related to the deep subgingival amalgam 
restorations.  The examiner also noted that due to the poor 
prognosis of tooth # 30 with extensive recurrent decay and 
periodontal pockets, the tooth needed to be extracted, and 
also that the recurrent decay associated with tooth # 11 
appeared to have pupal involvement, which would require 
endodontic intervention.

In December 2000, the RO denied the claim for service 
connection for a dental disorder, and the veteran perfected 
an appeal of that denial.  

In his October 2001 statement, an individual claiming to have 
served with the veteran noted that during boot camp, the 
veteran mentioned having had a root canal procedure on one of 
his teeth.  He also recalled that the veteran complained that 
a complication had developed during the root canal, and that 
the military dentist performing the procedure had decided 
after consulting with some of his colleagues to just sew up 
the veteran's gums.  The individual alleging that he served 
with veteran further stated that over the next two years in 
service, the veteran complained of discomfort in the area of 
the root canal, until eventually his jaw was x-rayed and 
remnants of metal fragments were found near the affected 
tooth.  These metal fragments were then removed by another 
dentist while the veteran was still in service.

In a February 2003 response to the RO's request for the 
veteran's service dental x-rays, the NPRC indicated that 
these records were not available.

In July 2003, the Board remanded the claim on appeal to the 
RO to have the veteran undergo another VA examination.

In the report of the December 2003 VA dental examination 
accomplished pursuant to the Board's remand, the examiner 
noted that the veteran had recently undergone a comprehensive 
oral evaluation that had shown some ongoing dental problems.  
It was noted in particular that an intraoral periapical first 
film showed one or more problems at tooth # 9.  Also noted 
was that the veteran presented without complaint, and that he 
estimated his overall level of pain to be a 0 out of 10 (with 
10 representing the highest level).

The report of a June 2004 examination, conducted by the same 
individual that examined the veteran six months previously, 
includes a notation that most of the veteran's service 
medical and dental records were now available, and as a 
result, a more comprehensive examination was possible with 
findings more responsive to the questions set forth in the 
Board's July 2003 remand.  The examiner stated that total 
compliance in answering the questions presented on remand was 
not possible, given the incomplete nature of the dental 
records from service.  It was further noted that the veteran 
reported a medical history of a dental procedure on a tooth 
while in boot camp, which caused his mouth to swell for many 
days afterwards.  The veteran explained that several years 
later, he developed additional problems with the tooth and 
was told it was nonrestorable and had to be extracted; a 
follow-up x-ray disclosed three pieces of steel in the socket 
of tooth # 8.  According to the veteran, upon release from 
service, a private practitioner fabricated a 7 through 10 
maxillar splint replacing extracted teeth # 8 and 9.  The 
veteran's chief complaint on examination was that he should 
be compensated for the loss of tooth # 8, and possibly also # 
9, because of procedural mistakes that were made while he was 
initially treated in basic training.

On physical examination, no functional impairment was noted.  
The veteran was missing teeth # 1, 8, 9, 16, 17, 21, 28, and 
32.  The examiner noted that the veteran's entrance 
examination report listed his missing teeth as # 3, 14, 17, 
19, 21, and 30, while the separation examination reported 
indicated missing teeth as # 1, 8, 19, 21, and 30; according 
to the examiner, it was difficult to reconcile both entries.  
Intercisal range of motion was within normal limits, and 
there was no bone loss of the mandible, maxilla or hard 
palate.  A panoramic radiograph and periapical radiograph of 
the extraction sites at teeth # 8 and 9 were taken in 
connection with the examination, and revealed that pinpoint 
radiopacities existed near the apex of tooth # 8.  Clinical 
examination revealed a normally functioning dentition.  Teeth   
# 8 and 9 were replaced by a four-unit bridge as noted.  
Endodontically treated teeth # 4 and 8 had filling material 
short of the apex.  At tooth # 7, the abutment of the    7 to 
10 bridge had a mid-root fracture.

The examiner indicated with respect to a diagnosis, that 
without pre- or post-operative radiographs from service, or 
the root canal entry of March 1942, apical entry of March 
1942 or extraction entry of July 1945, his conclusions could 
only be based on clinical examination of the veteran.  He 
also noted that the root canal treatment at tooth # 7 was 
short of a satisfactory fill, and a mid-root fracture 
appeared at the terminus of the tension post; he opined that 
the etiology of these conditions was unknown.  He further 
opined that the pinpoint radiopacities of tooth # 8 most 
likely were remnants of the veteran's apicoectomy in service, 
but that was impossible to ascertain the pre-apical condition 
of tooth # 8 without proper radiographs.  The examiner 
concluded that given the dearth of service medical records, 
it was not possible to determine whether there was a 
procedural mishap during the veteran's in-service dental 
treatment.

III.	Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).  

Specific to claims for service connection involving dental 
disorders, the Board notes that, under 38 C.F.R. § 3.381, 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease are to be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  (Emphasis added).  Here, 
from the January 2000 original claim for service connection, 
the veteran has asserted, and the RO has treated the claim as 
one for, entitlement to service connection-or, one for 
compensation, versus one for treatment.  Hence, the Board 
finds that the provisions of 38 C.F.R. § 3.381, but not 
§ 17.161 (governing treatment eligibility), are applicable to 
the claim on appeal.

Considering the evidence of record in light of the above-
noted criteria, the Board finds that service connection for a 
dental disorder is not warranted.  

In this regard, the Board notes that the veteran has 
specifically identified the loss of teeth # 8 and 9, both of 
which have been replaced through a bridge, as the basis for 
the present claim for service connection.  Howecer, as 
clearly indicated above, replaced missing teeth do not 
constitute a dental condition recognized as disabling for 
compensation purposes.  See 38 C.F.R. § 3.381.  The March 
2000 and June 2004 VA dental examiners have also noted an 
incomplete filling at tooth # 7 (with a mid-root fracture at 
the bridge installed post-service on the lower front teeth), 
additional missing teeth, and in one or more teeth some 
decay, gingival recession, and additional signs of 
periodontal disease; such conditions also do not constitute 
disabling conditions under the governing legal authority.  
Id.  

The Board further notes that there is no competent evidence 
of any current dental disability due to in-service dental 
trauma, notwithstanding the veteran's assertion of a medical 
accident in service.  In this regard, the June 2004 examiner 
identified two pinpoint radiopacities near tooth # 8 but has 
not diagnosed any related disability.  Even if some pathology 
were demonstrated, this examiner has indicated that it is not 
possible to establish any relationship between the noted 
radiopacities and service, as he was unable to confirm (given 
the unavailability of service radiographs) whether any 
procedural mishap occurred during the veteran's dental 
treatment. 

The Board June 2004 examiner noted the absence of bone loss 
of the mandible, maxilla or hard palate, and there is 
otherwise no evidence of any loss of masticatory surface; 
thus, service connection is not available for missing teeth 
warranting assignment of a compensable rating under 38 C.F.R. 
§ 4.150, Diagnostic Code 9913 (for loss of teeth, due to loss 
of substance of body of maxilla or mandible without loss of 
continuity).

In adjudicating the claim on appeal, the Board has taken into 
consideration the assertions of the veteran, as well as those 
of the individual claiming to have served with the veteran 
and who has submitted a statement on his behalf.  However, as 
neither individual is shown to have the appropriate medical 
training and expertise to competently render a probative 
(persuasive) opinion on a medical matter, neither is 
competent to assert that any dental disability medically 
related to service, to include is the result of an in-service 
accident or dental procedure.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  
 
For all the foregoing reasons, the Board must conclude that 
the claim for service connection for a dental disorder must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the competent evidence simply does not 
support the veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski,     1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for a dental disorder is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


